Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 1 of 12




                   EXHIBIT "P"
               Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 2 of 12




       Perkins Eastman                                                                                                ARCHITECTURE

                                                                                                                      CONSULTING

                                                                                                                      INTERIOR DESIGN

                                                                                                                      PLANNING

                                                                                                                      PROGRAMMING


       SUBMITTAL REVIEW COMMENT



        Spec. Section               08 44 13                             File No.     020

        Project No.              32130.00                                Subm. No.         02


                                                    Perkins Eastman
        Corrections or comments made on the shop drawings dur            no exceptions taken
        ing this review do not relieve contractor from compliance
        with requirements of the drawings and specifications. This
        check is only for review of general conformance v/ith the
                                                                         make corrections noted

        design concept of tine project and general compliance v/ith
        the information given in the contract documents. The con         revise and resubmit
        tractor is   responsible for: confirming   and correlating all
        quantities and dimensions: selecting fabrication processes
                                                                         rejected
        and techniques of construction; coordinating the work with
        that of all other trades; and performing the work in a safe
        and satisfactory manner.                                         no action taken


        b*           L.G.                                                date
                                                                                    02/23/2015

        1- SEE ENLOSED COMMENTS FROM ALT AND PE.
        2- THE SPLICE SEAL AND CORNER MULLION CALCS AND
       CORNER CONDITION MUST BE ADDRESSED.
       2- PREVIOUS SUBMITTAL COMMENTS MUST BE ADDRESSED.
       3-CM TO COORDINATE WITH ALL APPROVED DECKING,
       APPROVED SLAB EDGE, T.O.S. ELEVATIONS, GRADE
       ELEVATIONS AND APPROVED FRAMING PLANS; TYP.
       4- COORDINATE WITH APPROVED ADJACENT WALL                                                                     NORTH AMERICA

                                                                                                                    ARLINGTON, VA
       ASSEMBLIES AND TRANSITIONS; TYP.
                                                                                                                    BOSTON, MA
       5- PROVIDE ACTUAL PROJECT CONDITION DETAILS AT THE
                                                                                                                    CHARLOTTE. NC
       VARIOUS WALL TRANSITIONS. MATERIAL SPECS AND                                                                 CHICAGO, IL
       TRANSTION DETAILS MUST BE PROVIDED FOR ELEMENTS BY                                                           NEW YORK, NY

       WCC.                                                                                                         OAKLAND, CA

                                                                                                                    PITTSBURGH. PA
       6- REFER TO COMMENTS ON STRUCTURAL CALCULATIONS,
                                                                                                                    STAMFORD       CT
       INLCUDING PROVIDING STRUCTURAL CALCULATIONS FOR THE
                                                                                                                    TORONTO, ON
       WCC ELEMENTS INCLUDING HORIZONTAL TUBE AND
                                                                                                                    SOUTH AMERICA
       ANCHORAGE LOCATIONS.                                                                                         GUAYAQUIL       ECU
       7- Products shall comply with the guidelines for LEED certification as                                       ASiA
       outlined in the specifications. All applicable product submittals to                                         MUMBAI, IND

       include all required documentation requirement of LEED certification                                         SHANGHAI, PRC

       including but not limited to: recycled and/or local content, material                                        MIDDLE EAST

       cost, and/or VOC content.                                                                                    DU-3Ai   UAE


       8. SPECIFY FILLER METAL FOR ALL STAINLESS STEEL WELDS.
       9. VERIFY FILLER METAL FOR WELDS MEETS FILLER METAL
       ASSUMED IN CALCS.
                                                                                                                    NEW YORK, NY 10003
                                                                                                      DEFENDANT'S
                                                                                                                    T. 212 353.7200
                                                                                                  t
                                                                                                                    F. 2 2.353.7676



                                                                                                  1                 WWW.PERK1NSEASTMAN.COM
                                                                                                  a



CONFIDENTIAL
                                                                                                                                   YUANDA0000357
       Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 3 of 12



                     I   ,




       I                           ALT LIMITED


            Correspondence: 8/F Marajo Tower, 3 1 2 26th Street, West comer of 4th Avenue, Bonifacio Global City, 1634, Taguig City,
                                                                                                                                     Philippines
                                                        Tel. No. (632) 659-0381 Fax No. (632) 659-7249




            22 February 2015


            Ms. Mindy No
            Perkins Eastman
            115 Fifth Avenue
            New York, NY              10003


            Reference:                P09.00.517           No. P150222-1


            Subject:                 2nd Review - Yunda WT1 , WT3, & WT8
                                     SUBMITTAL: Drawings 084413-020-02, Calcs 084413-020.001-02



           Ms. No,


           Attached is the review for the drawings and calculations referenced above.



           There are only two items of major significance:
                1.           Splice seal. 1 think they need to fix the non-moving portions of the reinforcing extrusion so
                             that the joint that is intended to move will, in fact, be die joint that moves.
                2.           I cannot tell if the comer mullion calcs are correct. 1 would expect to see the mullions rotated
                         45 degrees in the computer runs to model the principle axis of the mullions, but this is not
                         there.


           There are other minor comments, but these should not require resubmission.



           Sincerely yours,




           Steve Strebel



           CC            File                                                          -ALT
                         Ms. Lara Guerra                                               -PE




                                          Suite 2203-2204 Tai Yip Building, 141 Thomson Road, Waiichai, Hong Kong
                                                 Tel: (852)2838-8512                    Fax: (852) 2824-9009"
                                              Email: altltd@cladding.com             Website: www.cladding.com




CONFIDENTIAL
                                                                                                                                         YUANDA0000358
                                                              Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 4 of 12




:                                                                                                                                                                     UVHUESTQNE CONSTRUCTION CORP
              Submit from glass manufacturer:                                                                                                                         Project/Contract#: New Academic Bldg.
              1 . Review of details and acceptance
              2. Thermal stress review end statement of acceptance.                                                                                                   NY-CUCF-01-08-CURT
                                                                                                                                                                      Date: 2/03/14 Rev#:001
              Submilfrom seialant manufacturer:
                                                                                                                                                                      Spec: 084413-186 - GLAZED ALUMINUM CURTAIN WALLS
              1 . Detail review
              2. Compatibility review for ail components in contact with sealant,                                                                                     Dwg: Shops [WT-1,3,6,8] Full Scope
              3. Adhesion testing for all components requiring sea lant adhesion.
              4. Stress statement for sin/
                                         uctural silicones.
                                                                                                                                                                                                                     Reviewed
              Submit extrusions showing:
                                                                                                                                                                                                              F.J.. 5 rfamoCanetnjiHlon
              1. Full scale die drawings                                                                                                                                                                                02/DW20JS
              2. Dimensions                                                                                                                                                                                   0M41MKII-O2 (Alum Curtain




             Add to the schedule of fastensTsi"
             1. Structural properties
             2. Finish or treatment
             3. Manufacturer
                  Country of Origin
                                                      CITY TECH ACADEMIC BUILDING
             submit product / material samples:
             1. B ack er rods
             2.F;aste ners
             3. Bond breakers
             4. Embedments
                Extrusions
             6. Finishes (showing c otor range)
                                                                                                         285 JAY STEET BROOKLYN ,NY1 1201
             7. Fire stop
             8. Gaskets
             9. Glass (each type)
                                                                                                                   JAN 30th, 2015
             10. Hardware
             11. insulation                                                                                      FIRST RESUBMISSION
             12. Isolators
             13. Sealants
             14. Setting B locks
             15. Shims
            16.   Smo<ke seal
            17.
            18.
            19.
                  Spa Oers
                  Tap
                  Any other significant material
                                                                                          CURTAIN WALL SHOP DRAWINGS
            Some ttems are note d       by Vunda as already sent,     Please list the
            item requested, transmittal number with sample, and transmittal
             num ber    with documentation In a table.

             Submit from the insulation, fire




                                                                                                                    W
             saHna. and smoke sseal
            manufacturer:
             1. Product datasheet;
                                 ts wilh full
            information including:
              - U-va)ue
              -Comprte ssion at installation
            requirem ents


                                                                                                                     CNYD
             - Orient/
                    tation of fiber direction
            instructions
             - thicknesses required for fire
            rating
             -Smok e seal overlap reqiuirements
             - Smoke sieal wet and dry
            minimum thicknesses
            2. Fire rating corttficatfons with hour
            rating.
            3. Certifi cation test documents.                                       SHENYANG YUANDA ALUMINIUM INDUSTRY ENGINEERING CO., LTD
            NOTE: This Is a review of a partial submission.                         NO. 20,1 3TH STREET, ECONOMIC & TECHNOLOGICAL DEVELOPMENT Zone, SHENYANG, CHINA
            No structural calculations, drawings of anchors,
            material specifications were submitted for the "by                      TEL : +86 24 2527 3075              EMAIL: ET@YUANDACN.COM
            WCC" elements. Example
                               pies Include the steel
            tubes that support WT3 and screws and closures                          FAX: +86 24 2527 3592               HTTP: // WWW.YUANDA.COM.CN
            at the perimeter of the Yunda walls..                      Comments on one s heet      are
                                                                       applicable to similar
            Drawings also to be
                                                                       conditions on other sheets.
            reviewed by BMU. fire,
            LEED and other                                             Subsequent revlewsmay
            consultants/authorities.                                   [find additional iterms.

                                                                       Architect to review ae sihetlc,
                                                                       IJnishes, modulation, and
                                                                                             i
                                                                      .geometry.

                                                                                                                                                                                        JWT1A & B, ALT 2nd Review iOlS-02-0d
    L_
     CONFIDENTIAL
                                                                                                                                                                                        (Submittal 08441 3-020-02
                                                                                                                                                                                                                                          r.
                                                                                                                                                                                                                              YUANDA0000359
                                            Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 5 of 12




;
                                                                                                  LIST OF DRAWING



                                                                   ».                  DMMwsnne                     PRAHHOMI        5BE       REV.                   Dumwaim*    MWMM.                 tei.    PAGE
                    01     OjWWWUtT
                                                                          partial seiwich
                                                                                                                                                       «1     OEM. Of WAU TOE
                           oawuBiBr
                                                                                                                      m                               ~w~
                           WW                            1         JL                                                                                  M
                                                                                                                                                             DEM OFYWITYW
                                                                                                                                                             EM Of MU. TYPg
                                                                                                                                                                                  DIM

                                                                                                                                                                                  8157
                                                                                                                                                             am o> wau toe        DI18
                    u      WTEMUST
                                                                   n
                                                                                                                      y«
                                                                                                                                                                                                       JL
                                                                                                                                                             OCTAL Of WAU TOE     0188
                           MATEHAt UW                                                                                                                                                                      0
                                                                   n
                           MHEBAIjgT                                                                                                                                                                       D
                                                                                                                                                             PETAL Of WMi TOE     MB
                                                   UK                    PAR1VL &a»P0H                                •no                                    TCTL.08tWi.TITt
                    09     wnwiUCT                                                                                                                                                mm
                                                                         wnwaaMPN                                     VJ1                                    OEM 08 WU TOE        oai
                           UATBBAj. 1ST                                                                                                                                                                    o
                                                                                                                      YS2
                           IAUBHA8.UCT
                                                                         PARTIAL ELBAMIOH                                           Al                       OEM OF WMI TOE       MM
                           WEFUHJET
                                                                                                                     va                                      OEM OF WAU TOE
                          TOIBOALUCT                                                                                                                                                          Al
                                                                  JL     WBWBBW10M                                   TO                                      OEM Of VBU TO£       MM          Al
                                                   119                   PARTW. BfYAllCH                             YM                                      OCTAL OF WAU TO1
                                                   u>
                                                                                                                                                             OEM Of WMI TOE
                          IMBLUU8T                                                                                                                                                                     8
                                                                   N     BWTW BEVATKW
                                                                                                                                                             OEM OF Will TOE
                          war i

                          EASTE
                                                   ai              or    PETAL OF TWi TOE
                                                                                                                                                      f                   TOE     ceu
                                                                                                                                                             PETAL 08 Mil TOE
                                                  "ST
                                                                                                                                              0              OCTAL OF WMI TOE
                   »      OOUWBBWIOI
                                                   EM                    OEM OF WAU TOE
                                                                                                                                                                     IWTOE
                                                   ni                    PEMtF WAU. TOE                              DIM                               HI    OEM or wu TOE
                   a      H) ftOOR F1AH                                                                                                                                           Mil
                                                                   n
                                                                                                                                                      IB     OEM W WU TOE
                   a      TranooAPiw                                                                                                                                                                   0
                                                                         PETAL OF WAU TYPE
                                                                                                                                                             OEMOWUTOE
                2*        <IKR0
                                                                         OEM Of WU TOE                               DIM                                     OEM Of HIU TOE
                Z         flHWOOHFlW                                                                                                                                                      A)
                                                                         DEM OF WAU TOE                              DIM                                     OEM OF VWi TYPE
                          EIH ROM FtAW
                                                   POO                   DEM OFVlAU TOE
                                                                                                                                                      tM     OEM OP WAU TOE
                          T1H FtOOR mm
                                                                                 OFNAume
                                                                                                                                                             PCM OF WU TYPE
                a             FLOOR WAR                                                                                                                                                                0
                                                                                                                                                             OEM OF m TOE
                a         PARTW. BflWIM



                          PARTW. BfVATWI
                                                  -5-                    OEM OF WU TOE
                                                                                                                                                             CCMCFWMITOS

                                                                                                                                                             OCTAL OF WMI TOE     DM
                                                                   HI    OCTAL OF WAU TOE
                                                                                                                     QUO                                     OCTAL OF WMI TOO
                                                                   n     t6TAA.0fWAU.TOE
                                                                                                                                                                                                                          I    RavKwttf
                                                                                                                                                                                                                          teases
                                                                                                                                          4                  PETAL OF VtttlTOE
                S         PaRTVU BEYA1HH                                                                                                                                                  A1
                                                                   m     OCTAL CF WML TOE
                                                                                                                                                             PETAL OF Mi TOE
                          partial aawiw
                                                                                                                                                             PETAL CFtflliTYM
                M         pwmiaEwrtw
                                                                         OCTAL Of WU TOE                             DIM                               IS    CCM Of WAU TYPE
                          FWWi aflMTEW                                                                                                                                           oao                   o
                                                                         OCTAL OF WAU TOE
                                                                                                                                                            OEM Of WML TOE
                          PHmawnon                                                                                                                                                        Al           0
                                                                        PETAL OF WML TOE
                                                                                                                                                            OEM OF WAU TYPE
                                                                                                                                                                                                       0
                                                                        PETAL OF WMi TOE                             OttT
                                                                                                                                                            PETAL Of IWU. TOE
                         pAgwLBBmron                                                                                                                                                      Al
                                                                         PETAL Of WMi TOE                            oia                                    OEM. OF WMI TOE
                          PARTW. ETfWHOH
                                                                         OEM Of m TOE                                DIM
                         PARTML BtWiai
                                                                        PETAL OF IWU. TOE
                                                                                                                                                            DEM OF WMi TYPE
                                                                        OEM Of BMITOE
                                                                                                                                                      IB

                                                                                                                                                     1S
                                                                                                                                                            IBM OF WAU TYPE


                                                                                                                                                                                 CM
                                                                                                                                                                                                                                          Ui
                         PABTIAl BSTAIXW
                                                                        OEM Of WAU TOE
                                                                                                                                          0            K_
                                                                                                                                                                                          Al
                                                                                                                                                                                                                      li=Z
                                                                        tEMCFVWimt
                                                                                                                     PIS
                         PARTW. BWnCN                                                                                          _*L                          DEM OF WMi TOE
                                                                        CEMOfWAtiTOE                                 DIM
                                                                                                                                                            OEM Of WAU TOE
                         PARTW. BEWATKW

                         PARTIAL UVATOI
                                                                        PEM OF WMI TOE
                                                                                                                    "msT                                    OEM OF WMi TOE                A1
                                                                        OEM OF WML TOE
                                                                                                                                                            OEM OF WML TOE
                         RARTWi BPWIOW                                                                                                                                           QW
                                                                        DETAL OF WML TOE
                                                             S-                                                     DIB                   0                 DEM CP WMI TOE


                                                                                                                                                                                                                      1
                         PARTVL BOTTOM
                                                                        PETAL CT WMi TOE
                                                                                                                                                            .PETAL a WML TOE                                              ss
                         WaW-BgKTOH
                                                                        OCTAL IB WAIL TOE
                                                                                                                                Al        0           81    OEM OF WML TOE
                         PARTW. BOTTOM
                                                  1U              ta    PETAL. Of TWL TYPE
                         MRMLQEWKW

                         PARTIM, BEWPH
                                                  ta
                                                                        PETAL OF WMi TOE
                                                                                                                    DIM

                                                                                                                    PUT
                                                                                                                                                      B

                                                                                                                                                      n
                                                                                                                                                                    WMi

                                                                                                                                                            OEM OF WAU
                                                                                                                                                                                         Al

                                                                                                                                                                                         A1
                                                                                                                                                                                                                      ||=s;
                                                             0    IM    PETAL Of WML TOE

              |          PARTW BEWTW

                         PARTW. elevator
                                                                        PETAL OF WAIL TOE

                                                                        DEM OF WAU TOE
                                                                                                                    DU8                                     OEM OF WAU TOE
                                                                                                                                                            OCTAL OF NAIL TOE
                                                                                                                                                                                         _SL

               IT        FARM! BOTBOH
                                                                  J5.                                                                                       KM OF WAU TOE
                                                                                                                                                                                 oai
                                                                                                                                                                                                                                      ss
                                                                  IS    PETAL tftWl THE                             PHI         A                    IB     OEM. OF WAU TOE
                         PARTIM. BEWtnai                                                                                                                                         MB      Al
                                                                  ia    OPAL OF WMi TOE
                                                                                                                    piq         A         0                 OEM OF WAU TYPE
                         PMOWBEWIM
                                                                        OEM OF WAU TOE
                                                                                                                                                     J2.                                 Al
                                                                                                                    org

               SI
                                                                  s-            OfJWUTYPE
                                                                                                                                                            DEM Of WMi TOE

                                                                                                                                                            DEM Df WMI TOE
                                                                                                                                                                                 OBI

                                                                                                                                                                                 IBM
                                                  YM              HI            Of I
                                                                                                                                          0                 OEM OF WAU TYPE
                                                                                                                                                                                                   J.                 IM&CCT1ITU.
                         PARWL BOTTOM
                                                             «                     WAU TOE                                                                                                                            |        cm t
                                                                                                                                                     2S
                                                                                   WAAL   TOE                       DW                               an             WML
                                                                        PETAL                                T
                                                                                                                    am
               M         PARTlli bottom                                                                                                                             WML TOE
                                                                        DETAIL OF WAU TOE
                         PARTW BOTTOM                                                                                                                a      PETAL Of WAU TOE
                                                             I    ta    OCTAL
                                                                          'AL Of WAU TOE
                                                                                                                    pta                              208    DEM OF WAU TOE
                         PARTW BOTTOM                                                                                                                                            P3M
                                                                          'ALOF'WAU TOE
                         PARTW. BEWTOM                                                                                                                      KM OF IWU TOE
                                                  Y«              TO    PETAL tf WML TOE
                                                                                                                    WB                               Za     PCM OF WAU TYPE
                         PARTIAL BEFAnOfl                                                                                                                                        ow      At        0
                                                                        OEM Of WAU. TOE
                         twnw. bbwiiom
             J^=                                  Ytt                   OEM OF WMi TOE
                                                                                                                    DIM
                                                                                                                                                                                 D3H




    CONFIDENTIAL

                                                                                                                                                                                                                                 YUANDAD0OD36O
                                                Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 6 of 12




f                                                                                                                                 LIST OF DRAWING


               NO.                      HSimE                      SB   ta.   PABE                                                                           BE           Ml             nuivMiniE                   OftWNOHO,   fa.
                         petal of wu rnK               MOT                                       xwi.ur warn*                                        obi           _o_           PETAL Of WT9STAI
                         DEIAl.CFWm.nK                 MM
                                                                                                                                                     «8                                                                AMU
                   03    OCTAL OF wu TVS               taw                                       OCTAL OF IM1 TYPE                                   DOB                         octal cfao way
                   M     OCTAL OF MIL TYK              Ml                                 M      OCTAL Of WUTYK                                      DOE                         DETAIL OF 30 Wgft                    _AMO_
                         PETAL OP Mil TWO                                                 K
                                                                                                                                                     IMS                   US    OCTAL OA 30V1BT
                         DETAL OP WALL TYPE
                                                                                                 OCTAL OF WAIL TYPE
                         PETAL OP WU TTK               Ml                                        OCTAL Of WAU TYK
                                                                                                                                                                                                                       AOEB
                OS       PETAL OP WALL TTP8            Ml                                        OCTAL Of WU TYPE
                                                                                                                                                                                                                                 t
                         OPAL OP WALL TIK                                                 it     OCTAL OF WAIL TYPE                                                        MS
                         tCAL OF WU TYK                OH
                                                                                                                                                                                                                      _£?L       t
                                                                                                 PETAL OF WAIL TYPE
                                                                                                                                                                           ISO   octal op tdwbf                                   s
                11       OPAL OF WALL UK                                                         OCTAL Of WAU THE                                    ten                         octal of aw»
                                                                                                                                                                                                                                 a
                         OCTAL CP WUTYK                Oil                                       PETAL BWUTIK                                        MB                    IS
                                                                                                                                                                                                                                 0
                13       OCTAL OP YIAUIYK              031                                       PETAL CF WAUTTPE
                                                                                                                                                                           ts    UATBaALUSTfCKSmPEAAIOBHWHCS           GUI
                H        TCTAL OF VWL Tfft             0330                                      DETAIL OF WML TIPE                                  am
                                                                                                                                                                                                                       0M3
                         PETAL Of VWU TYPE

                                                                                                PETAL Of WAU TYK                                     MLS
                         PETAL Of WU TTK               DS3                                       IdALtFVMLTW                                         WT                          BSTTWITOItBAPIICIWESIHaiATBN
                                                                                                                                                                                                                                 I
                         OCTAL OF WALL WE
                                                                                          IS     CBM. OP WU TYPE                                     PW                          CBIRBUnCWOftMHHOTOtAgr BEWTKW
                         OCTAL OF WUT1PE
                                                                                          a      TETAL OP WALL TYPE
                                                                                                                                                                                 OgTRCITTIOKORAWMOFOmeiTm ELEYMICN
                         OCTAL OF WALL TYK                                                99    DCM-OFWllTIW                                                                     DBTWUTMOBWUBPOa SOUTH BEVATCT         DSN
                         OCTAL CFVIAUTTK               D30T                               91    PETAL Of WAU TYK
               S         octal orm TYK                 DSP                                      PETAL OP WU TYK                                      osa           o     | 1ST
                        DETAL CF WAU TYPE                                                       OETALOP WU TYK
                        PETAL Of WU TYK
                                                                                                PETAL OP WAU TYK                                     cat    At
                         PETAL OP WML TYK              D33I                                     DETAL Of WML TYK                                     psa                   B
                        OCTAL OF WAU TYPE              P333                               M     PETAL Of WAU TYK                                     DBS           0
                        PETAL OF WALL TT«                                                 ST                                                        _DW_
                        PETAL OF WAU TtK               MM                                 a     DETML Of WAU TYK
               9        PETAL OF WU TYK                MB                                       OCTAL OP WAU TYK
                        OCTAL OP WAU TYK
                                                                                                                                                            -5L
                                                       MB                                       PETAL OP WAU Tfft                                           Al            119
               31                                      DBF                                      PC1AJL OF WAU TYK
                        OCTAL OF WALL TYK
                                                                                          U     PETAL OF WAU TIPE                                   MB
                                       TYK             039                                      OCTAL Of WAU TYPE
                                                                                                                                                                                                                                          •W
                        OCTAL OS                       PHP                                      PETAL OP WAU TYK
                        PETAL OPWAU TTK 8             0341                               103    OPAL Of WU TYK
                        OCTAL OF WAU TlK              tw                                  IB    OCTAL IT WAU TYPE
                                                                                                                                                                           19
                        OCTAL Of WAU TYK
                                                                                                PETAL OP WAU TYW
                          TALI                        MM                                        OCTAL TF WAU TYK                                    DP59
                        PETAL OP WAU TYK              MB                                        OCTAL CP WUTYK
                                                                                                                                                    BSB

                                                                                                                                                    OPTO
                        PETAL OF WUTYK                £r           ±                 &
                                                                                                PETAL OF WAU TYK
                        OCTAL OF WAU TYK 9
                                                       PW                                       PETAL Of WAU TlK
                                                                                                                                                                                                                                       "I               ! H
                        OCTAL OF WU TYK

                                                      PW
                                                      MB
                                                                                          13    PETAL OF WAU TYPE

                                                                                                RIAL Of FERACTTHE GLASS WHJIWjS

                                                                                                OCTAL Of BgLAanCSlASSCfWUMOS
                                                                                                                                                    AOIOT          0      194                                                          J                t
               41       PETAL Of WU TYK               DBS                                       OCTAL OP EglACETWOLAaPBWBS



              JL
                        PETAL OP WU TYK
                        TCAL Of WU TYPE
                                                      MB                                        OCTAL Of REPJOE IK DUBS PRAimM

                                                                                                OCTAL V OWMASeOPWMB
                                                                                                                                                    ADW                                                                                sS?S
                        OCTAL Of W                    OW                                  19    PETAL OP DAAINAOEDAAWN39                            AD303          0
                              Of w.                   Ml                                        PETAL Of PAAlWBEBWVlBe                                                                                                                                            I
                        OCTAL OP WAU TTK              or                                        PETAL OP PWWOETWWap                                 MBM
                        PETAL Of WAU TYK                                                 122    OCTAL DP CWAMSQEflftATIftlflS                       A02D3                 12

               u        PETAL OP WU TYW
                                                                                               OCTAL Of OWJUSEBWWCS
                                                                                               PETAL Of OWMgOfOWHOS
                                                                                                                                                                                                                                       EH
                                       TYPE                                                    OCTAL CP UmPBTAtlATCT                                                                                                                   SSSi                       I
                                      i TYPE                                                                                                                                                                                                  sss.
              ii
                                                                                               OCTAL OF IMnWETALLAtnOI

                        OCTAL Of WU TYK
                                                                                         JE-   DgMft. OP LWBlAgWUAHOa                                                                                                                                             i
               ts       PETAL Of WU TYK
                                                                                         ta    OCTAL Of IHIWSIAUADM                                 AP394          9      99
                        PETAL OP WU TYK

                        OCTAL OP WUTYKS               Mtt                                      PETAL OP ISfrpfTAIiAOOM

                                                      Dili.0S21A                               DETAIL OF IMTWSLUAIION
               e        PETAL OP WALL TYK 9
                                                                                                                                                                                                                                              I1IIL           i
                                                      M                                        PETAIL Of IHTMTAILCTON                                                                                                                         an tech
                        OCTAL OF WU TYK
                                                                                                                                                                                                                                                              !
                                                      0123                                     OCTAL Of WIT HSTAUAIBN

                                                      cm           A!
                                                                                 -
                                                                                               TCTAL OP 1WTHSTAUA1PN
                        PETAL OF WAU TYPE             OBI                                      OCTAL OP WITIMETHUATCH
                        PETAL OF WU TTK
                                                                                         139   0E1AL Of WrrHSTAUAIlai
    j                   OCTAL Of WU TTK                                                        OCTAL OF WCTWCTUA3CT
                                                                                                                                                    A0312

                                                                                                                                                    >0313
                                                                                                                                                                                                                                                              i
                        PETAL OF WUTYK               3S                                  139   OCTAL CP QUIT HCTAUAT1 OH                            ABM
                                                                                                                                                                                                                                       3?             w
                                      TYK             pea                                      CEtAL Of USrTWETAUATION
                                                                                                                                                    AI01S
                        D0XLOFWAUTYK                  0139                               M9    OCTAL OP UmWSOUAlUN
                                                                                                                                                                         99
                                                                                                                                                                  =1



    CONFIDENTIAL
                                                                                                                                                                                                                                                  VUANDA0000361
                                             Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 7 of 12




                                                                                                 CURTAIN WALL SPECIFICATION                                                                                                             VIDE AS™ EM
                                                                                                                                                                                                                                    ACOUSTI REPORT FOR
                                                                                                                                                                                                                                    EACH TYPE OF GLASS
                                                                                                                                                                                                                                    ASSEMBLY
                                                                                                                                                                                                                                                                   i-ftSvrt* *iib codRbmAtE ALE       T
                                                                                                                                                                                                                                                                - COWROU BASE POINT El EVAT1CT.S
                                                                                                                                                                                                                                                                   WITH THE VARIOUS WAU.
                I . General                                                                                                                                                                                                                                        MSSCMBUES COORDINATE WITH
                                                                                                                                                                                                                                                                   APPROVED PROJECT
                                                                                                                                                                                                                                                                   DRAWINGS TOR THE \VARIOUS
                  1. This is L1-roof curtain wall shop drawings for CUNY.                          7. Water Penetration: 12 psf with no uncontrolled water appears                           10.Glassf                                                             ASSEW3LIGS

                  2. The curtain wall system include as follow:                                          on any interior surface .
                                                                                                                                                                                                                            G1:
                     - WT-1 A/B/C Unitized Curtainwall                                             8. Structure tolerance: ±1/2" outward and inward, ±1/2" up and down.                                                     8MM CLEAR HS LOW-E (YNE0175 ) ON #2 SURFACE
                     - WT-3 Point Glazed Struct. Glass Curtainwall
                                                                                                                                                                                                                            +12AR+8MM CLEAR HS WITH WARM EDGE
                     - WT-6 Canopy                                                               IV . Duty of reviewer
                     - WT-8 Unitized Curtainwall
                                                                                                    1 . The approval of the architect /consultant indicates that he/she                                                     G2:
                  3. Yuanda's scope of work                                                                                                                                                  EPF                            8MM CLEAR HS
                     - Yuanda's bid documents.
                     - The contract documents between Yuanda and WCC.
                                                                                                         had reviewed and agreed that the drawings comply with the design
                                                                                                                                                                                             OO                             Shadow box:P04
                                                                                                         concept and the contract documents, The approval of the

               II . Design basis                                                                         architect/ consultant also indicates that all the dimensions, profiles,
                                                                                                                                                                                             cum: q                         G3:
                                                                                                                                                                                             [ l_ [_ L                            CLEAR HS LOW-E (YNEQ175 ) OH #2 SURFACE+12AR+8MM CLEAR HS
                  1.Yuanda's bid documents.                                                              finish and facade materials meet the aesthetics requirements                         I       |        |           WiTH COMMON WHITE TEXT FRiT ON 13 SURFACE AND WARM EDGE
                  2.The contract documents between Yuanda and WCC.                                       of the architect.                                                                                                 Shadow box:P02

                  3.The newest Architectural drawings and Structure drawings.                                                                                                                ' V V "v                      G3A:
                 ^Specifications 084413, 084426, 088000 & related sections.                      V . Others                                                                                                                6MM CLEAR HS LOW-E (YNED175 ) ON #2 SURFACE+12AR+BMM CLEAR HS
                                                                                                                                                                                             |7 V V                        WiTH COMMON WHITE DOTS FRIT ON #3 SURFACE AND WARM EDGE
               III. Design criteria                                                               1.Yuanda will not assume any responsibility for any mistakes caused                                                      Shadow box:P02

                  IWind load:                                                                        when other parties use these drawings.                                                                V               G4:
                    a. Typical: +/- 30 psf, Corner: +/- 55psf.                                    2. Yuanda will not assume any responsibility for the deficiency or over
                                                                                                                                                                                                  f
                                                                                                                                                                                                                       •   8MM CLEAR HS LOW-E (YNE0175 ) ON #2 SURFACE
                                                                                                                                                                                                                           +12AR+19MM CLEAR FT WITH WARM EDGE
                                                                                                                                                                                                                                                                                           A:
                 2.Deflection limits:                                                                tolerance of the the building structure.

                    a.The deflection of vertical frame is Limited to 1/175 of clear span          3. Yuanda will not assume any responsibility for any delay and loss                                     XI7~             G4A:
                      for spans up to 13 feet 6 inches (4.1 m) and to 1/240 of clear span            arising from not receiving sufficient information being provided with                        o
                                                                                                                                                                                                          o
                                                                                                                                                                                                                           8MM CLEAR FT LOW-E (YNE0175 ) ON #2 SURFACE
                                                                                                                                                                                                                           +12AR+19MM CLEAR FT WITH WARM EDGE
                                                                                                                                                                                                                                                                                                           rlifcr
                      plus 1/4 inch (6.35 mm) for spans greater than 13 feet 6 inches                the wrong or not being provided with information in time.                                    n.
                      (4.1 m) or an amount that restricts edge deflection of individual                                                                    FULLY
                                                                                                                                                                                                                                                                                                          S
                                                                                                                                                                                                                           G5:
                      glazing lites to 3/4 inch (19 mm), whichever is less.                      VI. Materials                                                 TPEfl ED
                                                                                                                                                                                             !                     cj      12MM CLEAR FT *3.04 CLEAR SGP* 12 MM CLEAR FT ;                                is§
                    b.Glass Deflection: Center of glass deflection at half design load               IThe aluminium alloy: 6063-T5, 6063-T6, 6061-T6(as per calculation)                     ip                    d
                      shall not exceed 1/90 of its span or 3/4" inch (19 mm),                       2.Exterior aluminum extrusion: Silver anodized coats finish AA20.                                                                                                                                     A                 4
                      whichever is less. Center of glass deflection at full design load
                      shall not exceed 1 .5 inches (38 mm).
                                                                                                         Interior aluminum extrusion: Silver anodized coats finish AA20.
                                                                                                         Concealed aluminum extrusion: Silver anodized coats finish AA15.                                  ri
                                                                                                                                                                                                                           G6:
                                                                                                                                                                                                                           12MM CLEAR FT +3.04 CLEAR SGP+ 12 MM CLEAR FT+3.04
                                                                                                                                                                                                                                                                                                          pF~
                                                                                                                                                                                                           : i
                    c.Metal Panel Deflection: Deflection shall not exceed 1/120 of                  3.The aluminium solid panel:                                                                                           CLEAR SGP+12 MM CLEAR FT                                                       I—i
                      clear span or 3/4"inch,whichever is less.                                          -Exterior 3003-H14, 3.2mm thickness, the exterior visiable finish
                                                                                                                                                                                                  ¥7                       G9:
                 3. Structure tolerance: 1" in any direction.                                             is PVDF 3 coats, color to be determined by architect.
                                                                                                                                                                                                                           12MM CLEAR FT +1 .52 CLEAR SGP+12MM CLEAR FT;
                                                                                                                                                                                                                                                                                                          |isxi?"™
                 4. Movement requirement:       The structure was designed to drift
                                                                                                         -Shadow box: 3003-H14, 2mm thickness, the finish Is powder coat                     K
                                                                                                                                                                                                                                                                                                          *fS2!££Si£
                                                                                                          color to be determined by architect.
                   less than or equal to L/400 where L is floor to floor height.
                                                                                                    4.Carbon steel: Q235 and galvanized.                                                                                   G10:
                   Regarding'-beam deflection,-coulmn compression,
                   -slab edge beam deflection -long cantilever beams off columns, "
                                                                                                    5.Back pan: 1mm galvanized steel sheet.                                                                                8MM CLEAR FT LOW-E (YNE0175 ) ON #2 SURFACE                                    lir—
                                                                                                                                                                                                                           +12AR+8MM CLEAR FT WITH WARM EDGE;
                                                                                                    6.Thermal Insulation: 110mm thickness rock wool,
                   the maximum added up value for L4-8 is 0.92", and that for L1-3 is 0.86". I
                                                                                                         the density is 128 kg/m3.                                                                                                                                                                              sasss.o.
                 5. Energy Performance: U-factor of the vision glass shall not                                                                                                                                             G11:

                    exceed 0.29 BTU/sfxhrx °F .
                                                                                                    7.           r: 31       ml       I.                                                     mm                            Ml CLEAR FT LOW-E (YNE0175 ) ON #2 SURFACE+12AR+8MM CLEAR FT
                                                                                                    8-Gasket: Silicone gasket, color is gray, used for the concealed area,         <                                       WITH COMMON WHITE TEXT FRiT ON #3 SURFACE WiTH WARM EDGE;
                 6. Air Infiltration:                                                                                                                                                                                      Shadow box:P02
                                                                                                                 Silicone gasket, color is gray, used for the exposed area.        <5
                   a.For fixed areas, 0.06 cfm/ft2 of exterior surface area with a                                                                                                                                         G11A:
                                                                                                    Sealant:                                                                                                       $
                                                                                                                                                                                                                                                                                                                CiTY T5CH

                                                                                                                                                                                                                           8MM CLEAR FT LOW-E (YKE0175 ) ON *2 SURFACE+12AR+8MM CLEAR FT      •
                                                                                                                                                                                                                                                                                                                ACttJIOC
                      pressure differential of 6.24 psf.
                   b.For operable windov/s and doors: 0.25 cfm/ft2 of exterior
                                                                                                         -Structure sealant: Dow corning 993N, color is gray.
                                                                                                         -Weatherproofing sealant: Dow coming 791 , color is gray.
                                                                                                                                                                               A                                   <       WITH COMMON WHITE DOTS FRiT ON S SURFACE WITH WARM EDGE;
                                                                                                                                                                                                                           Shadow box:P02
                                                                                                                                                                                                                                                                                              j

                      surface area with a pressure differential of 6.24 psf.                                                                                                                                                                                                               J
                                                                                                                                                                                             AAcir                         G12;
                                                                                                                                                                                                                           8MM CLEAR FT;
                                                                                                                                                                                                                                                                                           A              7®
                                                                                                                                                                                                                           Shadow box:P04
                                                                                                                                                                                        Ju
                                                                                                                                                                                                                                                                                                  J


CONFIDENTIAL
                                                                                                                                                                                                                                                                                                                   YUANDA0D0Q392
                                   Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 8 of 12




                                                                                 CURTAIN WALL SPECIFICATION




               VII. Reference symbols




                     &                   Section view symbol



                       1
                                         Guide symbol of position of detail
                      5DD0L



                      lALOIh             Material specification symbol



                               A
                      a                  Revision symbol




                                        Thius symbol represents that the
                       a                pa rt   needs to be installed on site.
                                                                                                              P. J. it
                                                                                                                         Ravlavrad

                                                                                                                         lsa§a?,,u




                                                                                                                                     &

                                                                                                               1EE   £

                                                                                                              ssssr

                                                                                                              (E=

                                                                                                              E='

                                                                                                              eS«imSSS55SSBD{Sk~




                                                                                                                     im£.
                                                                                                                     Off 1HM




CONFIDENTIAL
                                                                                                                           YUANDAOOOO303
                                                                          Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 9 of 12




     SCfrOOOOVQNVrU

                                                                                                                                                                                                                                                TviiwaauNOO


                                                                  mm doom avcnmo ^
          grnjB    I
           rja     | ,<gp^»ga                                     3UVonvuaMmi«i ^
                                                 -1w c mu Wihw "aw <n» nnwiin* mrtiu                                         I                                                                                                 Ii
                                                                           lutwremnio IMS
                                                                                                                         Ig                                           NWitadwSS (jjJ)                                          I*
                                                                                                                         I            j°)
                                                                                         eh                              i
                                                                                                                                                             ©                                                   ©             I
                                         ^pMVMHmwjmeiNOirejuGiauHHiamNlS^ ESI                                                                                                                                                  l
                                       idW?t))m>wzi43Vftntvi»(siiaw»wnjiiioging:iio US'                                  I

                 ""a^
                                        mannM<tm»39HirisaK> (unanu    3sa,i                                                          n/                                        T                             P3
                                                    imraofwarawroBwiavraonraw                                         i                                 j.
                                                                                                                      i
                                                                                                                                                                                                             V
                                                    uw7Dimnx»swjE)wi>ij)ivninn« g|§                                   r
                                                                                                                      i
                                                                                                                                                                                                                      -{-©
        "==                            WTOWmfWl'JJttflS!                                                              I
                                        DBKfNamawAraawiiwuoa aiHKHMmtSffiSST'9                                       I                          V
                       unuusi           !Wt>rm»twa-»a3Yrtn5BWt!Jiiau> JKnwfcWBnwyto                                                                                                                                        I
                       mSnaSS           3903ri»M0NV3MMlSMK)UMlJGiaiHIK)mSffiMar'* 03                                 I
                        •uoiaew         wmmMmKSKureamicuaHU^wiitHirannrB'm ml                                                                                                                                              I
                                                                                                                     I
                                                                           •shStowSto HH                                                                                       V                                           I
                       HE                                                                                            I                 ;
                                                                                                                                                                      r
                                        tfat»m»>B«i«ajwiins»» uuowo
                                                                                                                     r
                                                                                     CN1031
                 HS§                                                                                                 I
                                                                                                                     I               IXWmm
                                                                                                                     I

       mUt                                                                                                           I
                                                                                                                     I

                                                                                                                                                                                                                          I
                                                                                                                                                                                                                          I
                                                                                                                 I
                                                                                                                                                                                                                          I
                                                                                                         ©       Y-
                                                                                                                                                                                                                      ~|~           WIMIVTI ©
                            1                                                                                    I
             '3 >»*rl twro-ctnw
                 siowmo
         UORS IUI1U03 MUU15S
                 p»M*l»«a
                               'f 'J
                                                                            •Bo|6ub^

                                                                             oiBumi sl                           I                                                4                                                       I
                                                                                                                                                                                                                           I
                                                                      ssejfl/suonimij;                           I
                                                                 UMJIsntontsuej-'                                                                                                                                         I
                                                                                                                 I
                                                                       9J9IJW      a i                                                                                                                                    i
                                                                                                                 i               ©                                                      ©                                 i
                                                                                                                 i
                                                                                                                                                                                                                          i
                                                                                                                 i
                                                                                                                                                                                                                          i
                                                                                                                 i
                                                                                                                                                                  T                                                       i
"\
                                                                                                                 I
                                                                                                                                                                                                                          i
                                                                                         j '"a®                                                                                                                  j
                                                                                                                                                                                                                     Ti
                                                                                                                                                                                                                                   ©
                                                                                                                 i
                                                                                              0 !                                                                                                                     i
                                                                                                                 i
                                                                                                                                                    r                                                                 I
                                                                                                                                                                  W                                                   I
                                                                       m\-»
                                                                              S3-*!           g5I&               I
                                                                                                                 I-©-,.-.                                                                                            s<
                                                                                  e-4t                                                                                                          'W&.                 1

                                                                                  ©-4^1
                                                                                                     I
                                                                                                             ii
                                                                                                             i>;
                                                                                                                                       w,       "M
                                                                                                                                                             ffltifhrnm® &
                                                                                                                                                             ,V
                                                                                                                                                                                                       1±V
                                                                                                                                                                                                                      i
                                                                                                             I
                                                                                                             I                              I                                               i
                                                                                                                                                                                                                 .    J
                                                                                                                                                                                                                      I
                                               ©,                         "Se±—:                             |
                                                                                                                                                                                                   -=tz              :i
                                                                                                             r                                                                                                                           •©
                                                                                                                                                                                                                      i
                                                                                                             ii
                                                                                                                                                    4                                                                 !i
                                                                                                             $                                                                                                       is
Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 10 of 12




                                                                                                                                                  1
                                                                                                         !                           q
                                                               i!                                        S                               H
                                                                                i
                                                                                               ,Cd3JiL
                                                                                                  1" iisll 1 1 lli!f!
                                                                                                                         J H »" |
                                                                                                         i|| I III j j! I slls
                                                                                                                  l!il lO 1
                                                                                                                                         la

                                                                                                                                         I
                                                               si.




                                                                           JTTJT^
                                                                           Hi' i '£
                                                                          III '".          lb.
                                                                          !"


©
                                                                       'ffipn
          5
                                                                       bnl'i
     II! iPH
     ! "S                                                                 r ;
      S a
      a
              "ifill
              «


                                       I                             I < ;/'
      si                                                                                  :i

    ' Hf flipl
      8 § £   is(!s;
                             4             i

      §1 e Him                                 pi                                                                           <1

                                       tS&
                             fa™*--]                <]
                                                          *?




                                                                           -i


                                 r-j
                       uiT       n.

                                  •i ;i-       —                -„S _                     ,                             "M
                       |_J                                                                J t>                            ii     '

                       7T                            f                              n;:
                       I |       i|g                 \.                 o o 11, *
                       iiiiiiii                     i-                  Vr',
                                                                        o o         II: i
                                                                                    II-
                                                                        o o         II     1
                                                                        o o
                                                                                    II'

                                                                       ifglBL<'

                                                                                          |!
                                                                                a*-**
                                                                        o o
                                                                        o o     f?
                                                                                I:




                                                                                                                                              s

                                                                                                                                              I
                                                                                                                                              1
                                                                                                                                              o
        Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 11 of 12




    1
    s
    3




                                                                                  I; I il I III                                            @ f         iff!
                                                                                  PcM * ' iT|
                                                                                                                                                       •!ii
                                                              r.\.



                                                                                  !!«                              *              M                    I lis
                                         If                                       tritl                                ¥
                                         f#
                                         If
                                                                                  Si
                                                                                  S;
                                                                                    !!!>
                                                                                                    ..u L
                                                                                                                                               K        HI
                                             §                                        r                                    cii]
                                                                                                                                               s




                                                      l-..
                                                                                                                           _jk\




                                                                                              t
                                                              4            b-\                s
                                                                                          1                                                        I




                                                                                                                                       i
                            It EES
                                             L I                                 H-                          n j p | -q®>
                                                                                                                                       I
                                                                                                                                       i


                                                                                  ;i-

                                                                     C.                       1;:
                                l_. .                                                   4"ii                                 -©
                                                                                 1 1

                                                        ''i


                                                             fW
                                                             « f&
                                                                                              SI
                                                             II*
                                                             i                            i i
                                                             i>.
                                                                            '-'i "!
                                                                                          !l
                                                                                                                                                        h®

                                                                                               s
                                                                                               a
                                                                                                                              I

                                                                                                                   i         I i       i

                                                                                                                                  "W
                                                 [?>

                                                                                                        m
                                                 \i

                                                                                                                                       w
                                                                                                                                           !
                                                                      F
                                                                      r?
                                                                      it!
                                                                            \\
                                                                                                                                       .in1

        in
        ifr f 1 r   !
                        m
                        IlisF i *       II                   IPC                                            11
                                                                                                            Hi
i                   I   [I                                                                                  lift
1                                                                    IT
8
        jlji jiii1      i                                                                                   n
I
Case 1:20-cv-01006-GHW Document 128-16 Filed 07/23/21 Page 12 of 12




                                                                                                                                                                                                                                s
                                                                                                           ;J5
                                                                                           n
                                                                                                                           P--M                   s i i
                                                                                                                                                  :                                       j i
                                                                                                                                                                                                  i k. in is4!l rfrM            I

                                                                                                                                    lijiilhhhliM
                                                                                       III!                                                                                                                                     I
                                                                                       lljljj                    i         ~
                                                                                           1 ; k-ggll
                                                                                           \y—                       '     V                                              N/"-V—N^~N/-~                   —V"
                                                                               r
                                                          3
                                                                           (
                                                                           \       H       3 1                                                                1MB;
                                                                                                                                                                                                                    <il
                                                                                                                                !                         I                       »
                                                                                                1    .
                                                                                                                                f                                                                               j


                                                                                                                                                      -ll©L                           :


                                                                                                                                                                                              I                 s
  00 T




              I
              i




     S|       ;


                                                                                                                                                                                                            ^ <iU IIi
                                                                                                                                                                                                               3
                                                  .




                  T,
                       rvrrrrmTVtvvi>v-S'|-               ^V^TTV-.



                                                                                                                                                                                                                ft!  ih i
                                                                                                                                                                                                                 Hi! iii
                                                                      r.                                                                                                                                        iilliil!
                                        i

                                                                                                    ie ja

          I
                                                                                                                                            l ~~*] I'
                                                                                                    U1^-                 -si"                                                                         I
          I                                                                                                                                                             s
                  K:                                              M                                                                                      il
                                                                                                                                                                        '-t                       t

                                                                      j
                                                                                                                                                                   ,i
                                                                                                    > v : ' \
                                                                                                                                    j'X:0
                                                                                                                                    s « »v»-, ;
                                              :Q
                                                                                                                                        M
                            ; O               o
                                                                                                                                                                                                  %
                                              ^       V   v   \   ^                                   v.    X~~
                                                                                                                           JMi                                                «




          mmmammm
          -
                                                                                                                                                                   I

                                                                                                                                                                                          1 1
                                                                                                                                                                                          i
                                                                                                                                                                                          "ll=i
                                                                                                                     >•0./                                                                11
                                                                                                                                                      kV;-j


                                                                                                                                                              ..
                                                                                                                                                                                          ii
                                                                                       r
                                                                                                                                                                                                                           s

                                                                                                                                                                                                                           V,

                                                                                                                                                                                                                           8
